Title: To Alexander Hamilton from Peter Colt, 27 March 1793
From: Colt, Peter
To: Hamilton, Alexander



Paterson [New Jersey] 27th March 1793
Sir,

Some weeks past I wrote you by Mr. Hall requesting to be favoured with the copy of your accts. with the Society for establishing useful Manufactures. By the Books which I have opened, you appear a Creditor for upwards of two thousand Dolls, advanced Pearce & others. As I am without your answer, I cannot ascertain if you are Still in advance to the Society that sum, or if it has been repaid, from what quarter the Money has been received.

I find on the records of the Society, that Mr. Jos. Mort is retained in their pay at £100 Sterling ⅌ Ann. I have never seen him here; & am assured he is in Virginia pursuing Business no ways essential to the Interest or views of this Society. Will there be any hazard in discharging him altogether? It is prety certain he cannot be useful to us this Season.
I find Mr. Hall also retained on a Salary of £300 Sterlg. It is worthy of some consideration if his salary should not be reduced untill such time as he is able to render Some Service to the Factory. I see no prospect of bringing his abilities in play under a Year from this time, in any manner that will justify such compensation.
I presume you will have been informed by Mr Low that the quarterly meeting of the Directors is posponed untill the 16th April. Should you be prevented attending that Meeting, your Sentiments respecting those work men would be very acceptable to the Board.
Majr. L’Enfant is now with us. Presuming he will write you on the Subject of a proposition lately made respecting the mode of geting possession of the waters of the Passaic & constructing a Canal, I shall forbare troubli⟨ng⟩ you on that Subject. This however may render your attendance at the meeting the more necessary.
I am Sir   Your most obedient   & very humble   Servant

P. Colt
Hone Alexr Hamilton Esqr.

